 In the Matter of LEO HART CO.,INC.'andALLIED PRINTING TRADESUNIONCase No. R-1980.-Decided August 5, 1940Jurisdiction:printing industry.Practice and Procedure:petition for investigation and certification of representa-tives dismissed in absence of question concerning representation.Mr. Harry F. Harris,of Rochester, N. Y., for the Company.Mr. Anthony de Andrade,of Boston, Mass., for Allied.Mr. Isaac L. S. Smink,of Cleveland, Ohio, for the Book Binders.Mr. Julius Loos,for the Typographical Union.Mr. George Hoffenberg,of Rochester, N. Y., for the Association.Mr. D. M. Byrd, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn March 21, 1940, Allied Printing Trades Union, herein calledAllied, filed with the Regional Director for the Third Region (Buffalo,New York) a petition, and on April 6, 1940, Typographical Union No.15, Pressmen's Union No. 38, and Bookbinders Union No. 80 filed anamended petition.Both of these petitions alleged that a questionaffecting commerce had arisen concerning the representation of em-ployees of Leo Hart Co., Inc., Rochester, New York, herein called the -Company, and requested an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On June 14, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended,ordered the Regional Director to conduct an investigation and toprovide for an appropriate hearing.On June 18, 1940, the Regional Director issued a notice of hearingwhich was duly served on the Allied, on Typographical Union No. 15,IErroneously designated as Leo HartCompany inthe notice of hearing and other formal papers.26 N. L. R. B., No. 12.125 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDon Pressmen's Union No. 38, on Bookbinders Union No. 80, hereincollectively called the petitioners; on the Company, and on the Roches-ter Printing Crafts Association, herein called the Association, a labororganization claiming to represent employees directly affected by theinvestigation.Pursuant to notice, a hearing was held on June 27,1940, at Rochester, New York, before Peter Crotty, the Trial Exam-iner duly designated by the Board.The Company, the petitioners,and the Association were represented and participated in the hearing.Full opportunity to be heard, to examine and to cross-examinewitnesses, and to introduce evidence on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no.prejudicial errors were committed.The rulings are herebyaffirmed.On July 1, 1940, the petitioners requested oral argument before theBoard.Pursuant to notice duly served upon all parties, a hearingfor the purpose of oral argument was held before the Board on July16, 1940, in Washington, D. C.The petitioners were represented bycounsel and participated in the oral argument.Pursuant to leave, the Association and the Company filed briefswhich the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS' OF THE COMPANY-`Leo Hart Co., Inc. is a New York corporation, having its office andplace of business in Rochester, New York.The Company is engagedin the manufacture and sale of commercial printing:The 'raw materials used by the Company consist mainly of paper,'ink, 'and type bought from jobbers, substantially all of whom arelocated within the State of New York.The finished products manu-factured by the Company, consisting of catalogues,-booklets, posters,and direct mail pieces, shipped from the Rochester plant to customersin the States of Indiana and Massachusetts for the period beginningJanuary 1, 1940, and ending May 31, 1940, amounted to more than$100;000.'The Company admits that it is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.II.THE ORGANIZATIONS INVOLVEDTypographicalUnion No. 15, affiliated with the InternationalTypographical Union of North America, is a labor organization ad-mitting to membership all mechanical employees in the composingrooms of printing establishments in Rochester. LEO HART CO., INC.127Pressmen's Union No. 38, affiliated with International PrintingPressmen and Assistants' Union of North America, in turn affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership printing pressmen and assistants in Rochester.Bookbinders Union No. 80, affiliated with International Broth-,erhood of Bookbinders, in turn affiliated with the American Feder-ation of Labor, is a labor organization admitting to membershipemployees engaged in all branches of the bookbinding industry in,Rochester.Allied Printing Trades Council of Rochester, herein called the Coun-cil, is alabor organization having as its affiliates all printing tradeunions in Rochester,2 including the three unions discussed above.The Council deals primarily with the use of the printing trades labelin all matters of mutual benefit to its affiliated unions.Under thename of Allied Printing Trades Union, the Council has conductednegotiations for collective bargaining agreements, in behalf of itsaffiliated unions, with employers in the city of Rochester.'Rochester Printing Crafts Association is an unaffiliated labororganization admitting to membership all persons who work at anybranch of the printing trade in the city of Rochester, New York.III.THE QUESTION CONCERNING REPRESENTATIONThe company has entered into three preferential hiring, exclusiverecognition contracts with the Association: the first, signed July 12,1937, was effective from July 29, 1937, to December 15, 1938; the sec-ond ran from February 1, 1939, to March 15, 1940; the third wasdated March 18, 1940, to run until March 1, 1941, and thereafter fromyear to year unless either party thereto by 30 days' notice prior to theexpiration advised the other of a desire to change or terminate it.Negotiations for the third contract were conducted during Januaryand February 1940 after due notice of termination had been givenby the Association.In January 1940 the Allied began organizational activities amongthe Company's employees at the request of Typographical Union No.15, Pressmen's Union No. 38, and Bookbinders Union No. 80.Thetestimony is uncontradicted that the company had no notice of theaffiliation of any of its employees with the petitioners until March21, 1940, three days after the March 18 contract was signed by theCompany and the Association and after the petitionfor an investigationand certification was filed by the petitioners.On that day .the -'peti-2Enumerated during the hearing as Mailers Union No'86,Bookbinders Union No. 80, Pressmen's UnionNo. 38, Stereotypers & Electrotypers Union No. 22, Typographia No 5, and Typographical Union No. 153At oral argument petitioners herein expressed a desire, in the event an election should be directed, toappear on the ballot as the Allied Printing Trades Union,In behalf of Typographical Union No. 15,Press-men's Union No. 38, and Bookbinders Union No. 80.--I 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioners notified the company both by letter and in person of theirclaims to representation and informed the company that representa-tives of the petitioner would call on March 22,1940, to arrange for aconference relative to establishing a contract covering wages, hours,and conditions of employment.Julius Loos, secretary-treasurer of theTypographical Union, admitted that he knew of the negotiationsbetween the Company and the Association for a new contract a few,days before March 1940.A check of the petitioners'claims to representation made by theRegional Director and incorporated into the record showed the fol-lowing:4 authorization cards-Typographical Union2 authorization cards-Pressmen'sUnion2 authorization cards-Bookbinders Union3 working cards-Typographical UnionThe 11 cards of any nature show the following dates:2 authorization cards dated April 6, 19406 authorization cards undated1working card dated March 9, 19401working card dated April 5, 19401working card undatedOf the eight signatures affixed to any cards,the Regional Directorreported that all appeared to be authentic.The undisputed testimony by Josephine Murphy, assistant secre-tary and office manager of the Association,revealed the followingclaims of Association membership as of the respective dates of thecompany's pay rolls:March 13, 1940, 47 members out of a total of 63employees; March 20, 1940, 42 members of a total of 53 employees;June 21, 1940,28 members of a total of 39.The Association and the Company take the view that there canbe no question concerning representation during the life of the March18, 1940, contract.The petitioners insist that the contract is no barto a present determination of representatives.The March 18, 1940, contract granting exclusive recognition to theAssociationascollectivebargaining representativewas validlyentered into before the petitioners made any claim to representation,at a time when the petitioners were aware of the pending Company-Association negotiations and three days prior to the filing of the peti-tion herein.'In addition,the claims of representation made by thepetitioners do not create a substantial doubt concerning the Associa-tion'smajority at the time the contract was consummated.4The fact that the petitioners filed an amended petition on April 6,1940, after they had made both oraland written claims of representation to the company is of no relevance to the question of dismissal here raised LEO HART CO., INC.129Where a contract of reasonable duration providing for exclusiverecognition is made with a labor organization that is the statutoryrepresentative of the employees as to whom recognition is granted,the Board, in furtherance of the purposes of the Act to attain stabilizedlabor relations in industry through collective bargaining agreements,should not proceed, pending the contract, to an investigation anddetermination of representatives.For these reasons, the Board will dismiss the petition and amendedpetition for an investigation and certification of representatives.'Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWNo question concerning representation of employees of Leo Hart Co.,Inc., Rochester, New York, now exists within the meaning of Section9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby dismisses the peti-tion and amended petition for investigation and certification ofrepresentatives filed herein by Allied Printing Trades Union, Typo-graphical Union No. 15, Pressmen's Union No. 38, and BookbindersUnion No. 80.EDWIN S. SMITH,concurring:I concur in the result that no election should be held in this case.Assuming' that all the cards authorizing the petitioners to act asbargaining agent had been dated prior to the time the March 18, 1940,contract was consummated, there still would be a showing of only 11adherents among the 53 employees of the company within an appro-priate unitsMoreover, of the 11 cards of any nature presented to theRegional Director, only 8 bore what appeared to be genuine signatures.I believe the showing of representation made by the petitioners isnot sufficient to create doubt as to the Association's present majoritysupport.'However, for the reasons stated in my separate opinions'SeeMatter ofThe Hettrick Manufacturing CompanyandTextileWorkers Unionof America,25 N L R B722,Matterof LewisBolt and Nut CompanyandUnited ElectricalRadioMachine Workers of America,Local1140 (C 10) 23 N. L R B708,Matterof BonTon Curtain CompanyandAmerican Federationof Labor,Federal Union,20 N L R B 462,Matter of American Hair & Felt CompanyandJute, HairandFeltWorkersLocal#168 (United FurnitureWorkers ofAmerica,C I0 ), 15 N L R B 572,Matterof The National SugarRefining Companyof New Jersey, L I City Refineryand Local1476,Sugar Refinery Workers, InternationalLongshoremen'sAss'n,10 NL R B 14106Thepetitioners expressed a preference for usingthe company's payroll ofMarch 20, 1940, showing 53employees within the appropriate unit, to determine the eligibility to vote in case an election had been di-rected7Matter ofThe Heft rick Manufacturing CompanyandTextileWorkersUnion ofAmerica,25N L R B 722. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDin earlier cases,8 I am of the opinion that the March 18, 1940, contractdoes' not constitute a bar to the determination of representatives inthis case:Mr. WILLIAM M. LEISERSON tookno partin the consideration ofthe above DECISION AND ORDER.9Matter of The Hettrick Manufacturing CompanyandText,leWorkersUnionof America,25 N. L. R. B.722;Matter of Utica Knitting CompanyandTeititeWorkersFederal Labor Union#21500, A F of L,23 N. L.R. B. 55; and cases cited therein.